Section 906 Certifications I, Jonathan S. Horwitz, the Principal Executive Officer of the Funds listed on Attachment A, certify that, to my knowledge: 1. The form N-CSR of the Funds listed on Attachment A for the period ended June 30, 2010 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Form N-CSR of the Funds listed on Attachment A for the period ended June 30, 2010 fairly presents, in all material respects, the financial condition and results of operations of the Funds listed on Attachment A. Date: August 26, 2010 /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Section 906 Certifications I, Steven D. Krichmar, the Principal Financial Officer of the Funds listed on Attachment A, certify that, to my knowledge: 1. The form N-CSR of the Funds listed on Attachment A for the period ended June 30, 2010 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Form N-CSR of the Funds listed on Attachment A for the period ended June 30, 2010 fairly presents, in all material respects, the financial condition and results of operations of the Funds listed on Attachment A. Date: August 26, 2010 /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Attachment A N-CSR Period (s) ended June 30, 2010 Putnam Europe Equity Fund Putnam International Equity Fund Putnam Multi-Cap Growth Fund (formerly Putnam New Opportunities Fund) Putnam Small Cap Growth Fund Putnam International Value Fund (formerly Putnam International Growth and Income Fund) Putnam VT American Government Income Fund Putnam VT Capital Opportunities Fund Putnam VT Diversified Income Fund Putnam VT Equity Income Fund Putnam VT George Putnam Balanced Fund (formerly Putnam VT The George Putnam Fund of Boston) Putnam VT Global Asset Allocation Fund Putnam VT Global Equity Fund Putnam VT Global Health Care Fund Putnam VT Global Utilities Fund Putnam VT Growth and Income Fund Putnam VT Growth Opportunities Fund Putnam VT High Yield Fund Putnam VT Income Fund Putnam VT International Equity Fund Putnam VT International Value Fund (formerly Putnam VT International Growth and Income Fund) Putnam VT International Growth Fund (formerly Putnam VT International New Opportunities Fund) Putnam VT Investors Fund Putnam VT Multi-Cap Value Fund (formerly Putnam VT Mid-Cap Value Fund) Putnam VT Money Market Fund Putnam VT Multi-Cap Growth Fund (formerly Putnam VT New Opportunities Fund) Putnam VT Research Fund Putnam VT Small Cap Value Fund Putnam VT Vista Fund Putnam VT Voyager Fund
